IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MIKHAIL FOUNTAIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1761

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 19, 2016.

An appeal from an order of the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Mikhail Fountain, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.